The opinion of the Court was delivered by
Mr. Justice Pope.
When this action came on to be tried before Judge Klugh and a jury, as soon as plaintiffs had finished their testimony, defendant moved for a nonsuit on the ground that the doctrine of res judicata was fatal to plaintiff’s case. This motion was granted by the presiding Judge, and after entry of judgment thereon the plaintiffs appealed.
In the grounds of appeal some very nice questions of law are raised, but we consider that the motion of nonsuit was properly granted, because the action was res judicata, and, therefore, none of those questions can be said to- fairly arise upon the record; for if plaintiffs are estopped by a previous adjudication of their rights, there can be no other new question to be considered. Is the plea of res judicata established here? It seems that under a judgment against one R. N. Smith, a small tract of land, which is that now in controversy, was sold and purchased by three certain parties, to wit: Hollingsworth, Boggs, Child. That the land being in possession of R. N. Smith and the plaintiffs, an action was brought by said purchasers, Hollingsworth, Boggs, and Child, as plaintiffs, against R. N. Smith, Benjamin Smith, and Andrew Smith, as defendants, for the recovery of said lands, upon the grounds that said Hollingsworth, Boggs, and Child “have lawful title” to said lands. The defend*510ants answered to the merits, denied plaintiffs’ title under sheriff’s deed, set up the deed (now relied upon) of Perrin O’Dell, dated September 2, 1867. The jury rendered this verdict: “We find for the plaintiffs the land in dispute.” Judgment was entered on said verdict, and no appeal zvas taken by any one or more of said defendants. Thereafter the land was sold by Boggs — he having purchased the interest of Child and Hollingsworth therein — to the present defendant, R. F. Smith. Now Robert N. Smith having died in the year 1896, Benjamin Smith and Andrew Smith bring this suit to recover this land from the privy of Hollingsworth, Child, and Boggs. The doctrine announced by this Court in Hart v. Bates, 17 S. C., 40, which has been so repeatedly recognized in cases tried since the case cited, is that res judicata is a perfect defense, when (1) the parties are the same or their privies; (2) the subject matter is the same; (3) and the precise point has been ruled. From the statements we have just made it is apparent that all three conditions are answered in the case at bar. The appeal must be dismissed.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.